El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
La presente controversia jurídica gira en torno a un ale-gado despido injustificado y discriminatorio por razón de edad. Específicamente, debemos determinar, como cuestión de umbral, si la ley contra la discriminación por edad en el empleo de 1967, conocida como Age Discrimination in Employment Act, infra, requiere que se presente un cargo ante *218la Equal Employment Opportunity Commission o ante la Unidad Antidiscrimen del Departamento del Trabajo y Re-cursos Humanos previo a incoar en nuestra jurisdicción una acción judicial a su amparo. Trabada la controversia, examinemos primeramente el cuadro fáctico y procesal que originó la polémica ante nos.
t-H
Este caso se remonta al 5 de diciembre de 2013, cuando la Sra. Elena González Méndez (señora González Méndez) incoó una Querella(1) ante el Tribunal de Primera Instan-cia contra Acción Social de Puerto Rico, Inc. (Acción Social).(2) En síntesis, expresó que trabajó como oficinista en Acción Social por aproximadamente veinte años ininterrumpidos. Manifestó que trabajó hasta junio de 2011, toda vez que el centro donde ejercía sus funciones cerró por remodelación. Señaló que, al momento del cierre, Acción Social se comprometió a restituirla en el empleo una vez finalizaran las obras y se reiniciaran las labores del centro. Adujo que el 26 de octubre de 2012, Acción Social reabrió las instalaciones pero no la contactó para re-anudar sus quehaceres, sino para ser entrevistada y com-petir por su antiguo puesto. Indicó que, eventualmente, su puesto se le otorgó a alguien más joven que ella y con me-nos antigüedad en el empleo.
Por todo lo anterior, la señora González Méndez argu-mentó que Acción Social la despidió injustificadamente y discriminó contra ella por motivo de su edad. Expresó que tenía sesenta y cinco años de edad, que se encontraba ca-*219pacitada para ejercer las funciones de su antiguo puesto, que fue despedida sin que se siguiera el principio de anti-güedad, y que su puesto le fue conferido a mía persona menor que ella y con menos antigüedad en el empleo. En específico, fundamentó sus alegaciones de despido injusti-ficado en las disposiciones de la Ley Núm. 80 de 30 de mayo de 1976 (Ley Núm. 80), 29 LPRA secs. 185a-185m, y las de discrimen en la Ley Núm. 100 de 30 de junio de 1959 (Ley Núm. 100), 29 LPRA secs. 146-151, y en la Age Discrimination in Employment Act (ADEA), 29 USCA sec. 621 et seq. Así las cosas, solicitó que le otorgaran los remedios dispuestos en las referidas leyes.
Ante ello, Acción Social presentó una Moción de Desestimación. En lo pertinente, argüyó que las alegacio-nes de la señora González Méndez eran inmeritorias, por lo que no tenía derecho a la concesión de un remedio. Para Acción Social, la señora González Méndez fue despedida por justa causa debido al cierre total —por razón de remo-delación— del centro en el que trabajaba. De igual forma, adujo que la reclamación bajo la Ley Núm. 100 estaba prescrita, pues se instó luego de transcurrido el término dispuesto para ello. Finalmente, sostuvo que el foro prima-rio carecía de jurisdicción para dirimir la causa de acción al amparo de la ADEA, debido a que la señora González Méndez no agotó los remedios administrativos ante la Equal Employment Opportunity Commission (EEOC) o ante la Unidad Antidiscrimen del Departamento del Tra-bajo y Recursos Humanos (UAD), según lo requiere el estatuto. Por ello, Acción Social solicitó la desestimación con perjuicio de las reclamaciones incoadas por la señora González Méndez. Oportunamente, la señora González Méndez se opuso a esa petición.
Tras varios incidentes procesales, el 18 de marzo de 2014, el Tribunal de Primera Instancia emitió una Senten-cia Parcial mediante la cual desestimó las reclamaciones de despido injustificado y discrimen por razón de edad al *220amparo de la ADEA.(3) Ello, pues concluyó que la señora González Méndez fue despedida por justa causa, ya que Acción Social cerró totalmente sus operaciones por un pe-riodo mayor de seis meses. Por lo tanto, resolvió que la señora González Méndez no tenía una causa de acción en virtud de la Ley Núm. 80. Además, el foro primario razonó que la señora González Méndez tenía que agotar los reme-dios administrativos previo a instar ante el foro judicial su reclamación al amparo de la ADEA. En vista de que ello no ocurrió, determinó que carecía de jurisdicción para adjudi-car esa controversia.
Ahora bien, dictaminó que no procedía la desestimación total de la reclamación de discrimen por razón de edad bajo la Ley Núm. 100, ya que de las alegaciones bien hechas de la señora González Méndez existía una posible causa de acción por discrimen al momento de competir por su anti-guo puesto. En desacuerdo con lo resuelto, la señora Gon-zález Méndez solicitó reconsideración, pero fue denegada.
Así las cosas, la señora González Méndez acudió ante el Tribunal de Apelaciones. Aquilatados los argumentos de las partes, el 30 de junio de 2014, el foro apelativo inter-medio emitió una Sentencia mediante la cual revocó el dic-tamen recurrido. Razonó que el foro primario incidió al desestimar las causas de acción invocadas por la señora González Méndez, sin auscultar detalladamente las cir-cunstancias del caso. Indicó que de su Querella surgían varias alegaciones sobre el alegado despido injustificado que ameritaban ser examinadas.
Asimismo, el Tribunal de Apelaciones concluyó que las reclamaciones de la señora González Méndez justificaban la concesión de un remedio, ya que existía controversia con respecto a si el cierre del centro se efectuó conforme a lo dispuesto en la Ley Núm. 80. Además, señaló que debía *221dirimirse si existía un acuerdo o una expectativa razonable de que Acción Social reemplearía a la señora González Méndez en su antiguo puesto, una vez reabriera el centro. Por último, el foro apelativo intermedio determinó que en una causa de acción al amparo de la ADEA ante nuestros tribunales, no es necesario que se agoten los remedios administrativos, Consecuentemente, dictaminó que no pro-cedía la desestimación de esa reclamación.
Inconforme, Acción Social recurre ante este Tribunal mediante un recurso de certiorari. En esencia, señala que el Tribunal de Apelaciones incidió al realizar lo siguiente: (1) no reconocer la existencia de justa causa para el des-pido de la señora González Méndez como consecuencia del cierre —por remodelación— del centro donde ésta traba-jaba; (2) no reconocer la inexistencia de una causa de ac-ción de discrimen por razón de edad, en la medida en que el despido fue por justa causa, y (3) resolver que la señora González Méndez no tenía que agotar remedios adminis-trativos previo a instar su reclamación judicial al amparo de la ADEA. Examinado el recurso de certiorari presen-tado, el 12 de diciembre de 2014 emitimos una Resolución mediante la cual expedimos el auto.
En su comparecencia ante este Tribunal, Acción Social reproduce los argumentos esgrimidos ante los foros recurridos. Esto es, aduce la existencia de justa causa para el despido de la señora González Méndez, debido a que ocu-rrió un cierre total —por motivo de remodelación— del cen-tro donde ésta trabajaba. Amparándose en ello, alega que no tenía la obligación de retener ni reemplear a sus empleados.
Además, Acción Social argumenta que en la medida en que medió justa causa para el despido, no procede reclama-ción alguna de despido discriminatorio por razón de edad. A su vez, sostiene que previo a entablar una causa de acción en los tribunales al amparo de la ADEA, es requerido pre-sentar un cargo de discrimen ante la EEOC o ante la UAD y observar el trámite administrativo que rige los procedimien-*222tos internos. Por todo lo anterior, solicita que revoquemos el dictamen emitido por el Tribunal de Apelaciones.
Por su parte, la señora González Méndez también reproduce los argumentos planteados ante los foros recurridos. En otras palabras, arguye que Acción Social no cumplió con el requisito de cierre total de operaciones, ya que, entre otras cosas, mantuvo abiertos otros centros que tiene en varios municipios de Puerto Rico. Por ende, plantea que Acción Social estaba obligada a retenerla o reemplearla con preferencia a los empleados despedidos, siguiendo un estricto orden de antigüedad. En vista de que su puesto le fue conferido a una empleada de menos edad y con menos antigüedad en el empleo, la señora González Méndez sos-tiene que el principio de antigüedad fue menoscabado.
De igual forma, la señora González Méndez reitera que Acción Social se comprometió a reinstalarla en su empleo una vez se reanudaran las labores del centro. A su vez, aduce que el ordenamiento vigente no requiere que en con-troversias relacionadas con la ADEA el reclamante agote remedios administrativos previo a acudir ante los foros ju-diciales de nuestra jurisdicción. A la luz de lo anterior, so-licita que confirmemos la Sentencia emitida por el foro apelativo intermedio.
Expedido el auto de certiorari y con el beneficio de la comparecencia de ambas partes, resolvemos.
I—I
Como parte de los esfuerzos por erradicar las prácticas discriminatorias en los lugares de empleo, hace aproximadamente cinco décadas el Congreso federal pro-mulgó la ADEA, con el propósito expreso de proscribir el discrimen por razón de edad en el empleo. Véase 29 USCA sec. 621. La aprobación de este estatuto debe considerarse en el marco de la implementación de la Ley de Derechos Civiles de 1964 que, como sabemos, incluye en su Título *223VII las prohibiciones contra el discrimen en el empleo por motivo de color, raza, religión, sexo u origen nacional. J. Farinacci Fernós, El discrimen en el empleo por razón de edad y las personas mayores de 65 años, 79 (Núm. 1) Rev. Jur. UPR 211, 213 (2010). En términos generales, la ADEA está dirigida a desalentar el discrimen por razón de edad con relación a cualquier término, condición o privilegio de empleo, incluso la contratación, despido, ascenso, suspen-sión, compensación, beneficios, asignaciones de tareas y funciones y adiestramiento. Véase 29 USCA sec. 623. De igual modo, bajo la ADEA se cataloga como una práctica ilegal tomar represalias contra una persona que se opone a prácticas discriminatorias por motivo de edad en el empleo o que presenta una querella por discriminación, testifica o participa de algún modo en una investigación, proceso o juicio al amparo del estatuto. Íd.
En específico, la ADEA le concede una causa de acción a toda persona de cuarenta años o más que alegue ser discriminada en el empleo por causa de su edad. 29 USCA sec. 631(a). Sus salvaguardas cobijan tanto a emple-ados como a solicitantes de empleo. Esta ley aplica a cen-tros de trabajo que afectan el comercio interestatal y em-plean a veinte trabajadores o más. 29 USCA sec. 630(b). También incluye a las organizaciones laborales, a las agen-cias de empleo y al gobierno federal. 29 USCA secs. 623(b) y 623(c). De igual forma, abarca tanto a la empresa pri-vada, así como al gobierno estatal y sus dependencias, ya sean corporaciones públicas o municipios. 29 USCA sec. 630(b).
A. Evidentemente, la ADEA rige en nuestro ordenamiento jurídico. Entre sus disposiciones, ésta le concede jurisdicción concurrente a los tribunales estatales para dirimir controversias a su amparo. Véase 29 USCA sec. 626. Véanse, además: Jacobi v. High Point Label, Inc., 442 F.Supp. 518 (1977); Ibáñez v. Molinos de P.R., Inc., 114 DPR 42, 46 (1983). Ahora bien, su ejercicio está minucio-*224sámente regulado, por lo que requiere una serie de trámi-tes previo a la presentación de una acción judicial.
Ello significa que quien reclama discrimen bajo la ADEA no puede instar una acción judicial a su amparo hasta tanto haya cumplido con ciertos trámites administrativos. Este requerimiento surge de la See. 626(d) de la ADEA, la cual dispone, en lo pertinente:
(d)(1) No civil action may be commenced by an individual under this section until 60 days after a charge alleging unlawful discrimination has been filed with the Equal Employment Opportunity Commission. Such a charge shall be filed—
(A) within 180 days after the alleged unlawful practice occurred; or
(B) in a case to which section 633(b) of this title applies, within 300 days after the alleged unlawful practice occurred, or within 30 days after receipt by the individual of notice of termination of proceedings under State law, whichever is earlier.
(2) Upon receiving such a charge, the Commission shall promptly notify all persons named in such charge as prospective defendants in the action and shall promptly seek to eliminate any alleged unlawful practice by informal methods of conciliation, conference, and persuasion. 29 USCA sec. 626(d) (Supl. 2015).
Lo estatuido en la referida sección conlleva la presenta-ción de un cargo de discrimen ante la EEOC(4) previo a incoar una demanda contra un patrono en la cual se alegue violación a la ADEA.(5) Como se puede apreciar, este reque-rimiento es diáfano y libre de toda ambigüedad.
*225B. Con relación a los términos para presentar el cargo de discrimen ante la EEOC,(6) la ADEA dispone que, como regla general, éste debe incoarse dentro de los 180 días de acaecido el alegado discrimen. 29 USCA sec. 626(d)(1)(A) (Supl. 2015). En cambio, si el empleado inició su reclamo al amparo o en conjunto con una ley estatal que prohíbe el discrimen en el empleo por razón de edad y existe una agencia o autoridad que vele por su cumpli-miento, el plazo para presentar el cargo ante la EEOC se puede extender hasta trescientos días de ocurrida la ale-gada acción discriminatoria. 29 USCA sec. 626(d)(1)(B) (Supl. 2015). Llegado el caso ante la EEOC, se deben se-guir las regulaciones allí provistas. Así pues, repasemos sucintamente cuáles son los procedimientos ante la EEOC relevantes a la presente controversia.(7) Veamos.
Recibido el caso, la EEOC notificará prontamente al pa-trono querellado y, en la eventualidad de que la situación no se resuelva a través de la mediación, iniciará una investigación. En caso de que la investigación refleje que el patrono no incurrió en una conducta proscrita por la ADEA, se desestimará el cargo y el empleado obtendrá un aviso de autorización para presentar una acción judicial (notice of right to sue).
En cambio, de la EEOC determinar que la querella pre-sentada tiene mérito, intentará conciliar a las partes, esto es, que tratará de persuadir al patrono de eliminar y reme-diar las alegadas prácticas discriminatorias. Si la concilia-ción no tiene éxito, la EEOC decidirá si presenta una ac-ción judicial, en nombre del empleado, contra el patrono. *226En la eventualidad de que la EEOC determine que no pre-sentará la causa de acción ante los tribunales, entregará al empleado el notice of right to sue.
Cabe señalar que de la precitada Sec. 626(d) de la ADEA surge que el empleado puede entablar su demanda judicial sesenta días después de presentar el cargo de discrimen ante la EEOC. 29 USCA sec. 626(d)(1) (Supl. 2015). Del mismo modo, la ADEA establece que el empleado tiene un término de noventa días desde que recibe el notice of right to sue para incoar la acción judicial. 29 USCA sec. 626(e).
*—■i i—\
Cónsono con lo que antecede, nuestro ordenamiento ju-rídico también cuenta con legislación dirigida a prohibir prácticas discriminatorias en el empleo por razón de edad. Se trata de la Ley Núm. 100, la cual forma parte de una serie de estatutos estatales que vedan el discrimen en sus diversas modalidades.(8) Díaz v. Wyndham Hotel Corp., 155 DPR 364, 381 (2001). En ocasión de examinar la Ley Núm. 100, este Tribunal indicó que su génesis respondió al obje-tivo de erradicar la indeseable práctica social de muchos patronos de discriminar contra los empleados y aspirantes a empleo. Jusino et als. v. Walgreens, 155 DPR 560, 574 (2001). Así, la Ley Núm. 100 se aprobó para ofrecer una protección eficaz a los trabajadores contra diversos tipos de discrimen en el ámbito laboral. Mestres Dosal v. Dosal Escandón, 173 DPR 62, 68 (2008).
En síntesis, la Ley Núm. 100 prohíbe el discri-men en el empleo por motivo de edad, raza, color, religión, sexo, orientación sexual, identidad de género, origen social o nacional, condición social, afiliación política, o ideas polí-ticas o religiosas, o por ser víctima o ser percibida como *227víctima de violencia doméstica, agresión sexual o acecho, entre otras. Véase 29 LPRA sec. 146. A tales efectos, legi-tima al empleado presuntamente discriminado a entablar una causa de acción por daños y perjuicios contra su patrono. En lo que respecta al caso de autos, del Art. 1 de la Ley Núm. 100 surge expresamente que incurrirá en res-ponsabilidad civil
[t]odo patrono que despida, suspenda o discrimine contra un empleado suyo en relación a su sueldo, salario, jornal o com-pensación, términos, categorías, condiciones o privilegios de su trabajo, o que deje de emplear o rehúse emplear o reem-plear a una persona, o limite o clasifique sus empleados en cualquier forma que tienda a privar a una persona de oportu-nidades de empleo o que afecten su [e] status de empleado, por razón de edad, según ésta se define más adelante, [...] del em-pleado o solicitante de empleo. (Énfasis suplido). íd.
A diferencia de la ADEA que, como vimos, protege a empleados de cuarenta años o más, la Ley Núm. 100 no establece un límite específico de edad para que un emple-ado pueda entablar una reclamación de discrimen por mo-tivo de edad. Díaz v. Wyndham Hotel Corp., supra, pág. 380. Ello, toda vez que la Ley Núm. 100 prohíbe discrimi-nar desde la edad mínima en que legalmente se permita trabajar a los menores, sin límite alguno. 29 LPRA sec. 151(1). Véase, además, Mestres Dosal v. Dosal Escandón, supra, pág. 72. De igual forma, y también en contraste con la ADEA, un empleado puede instar una acción judicial al amparo de la Ley Núm. 100, sin necesidad de antes pre-sentar un cargo ante la EEOC o ante la UAD. 29 LPRA sec. 149. Véase, además, Farinacci Fernós, supra. Esto es, acu-dir ante esos foros administrativos en casos bajo la Ley Núm. 100 es opcional, no un requisito como surge de la ADEA.
A. Como es sabido, la Ley Núm. 100 contiene una disposición específica en cuanto a la presunción de discrimen. En particular, el Art. 3 establece una presun-*228ción controvertible de discrimen en contra del patrono cuando deje de emplear o se rehúse a emplear a una persona sin justa causa. 29 LPRA sec. 148, Empero, dicha pre-sunción no exime al empleado de presentar prueba que establezca los hechos básicos que dan lugar a la presunción. A tales efectos, este Tribunal ha determinado que para activar la presunción de discrimen, el empleado deberá: (1) probar que hubo un despido o acción peijudi-cial; (2) probar que esto se realizó sin justa causa, y (3) presentar evidencia indicativa de la modalidad de discri-men bajo la cual se reclama.(9) Díaz v. Wyndham Hotel Corp., supra, pág. 384; S.L.G. Hernández-Beltrán v. TOLIC, 151 DPR 754, 775-776 (2000). Evidentemente, estas circunstancias o hechos básicos varían dependiendo del contexto en que ocurra la decisión de empleo y a base del tipo o modalidad de discrimen que se alegue. Díaz v. Wyndham Hotel Corp., supra, pág. 384.
En lo concerniente a la controversia que nos ocupa, este Tribunal ha manifestado que en reclamaciones por despido discriminatorio por razón de edad, el empleado tiene que presentar prueba que tienda a establecer, por ejemplo, que: (a) pertenece a la clase protegida por el esta-tuto; (b) estaba cualificado para ejercer el puesto que ocu-paba; (c) fue despedido, o (d) fue sustituido por una persona más joven; es decir, algún hecho base que lo ubique dentro de la modalidad de discrimen bajo la cual reclama. Díaz v. Wyndham Hotel Corp., supra, págs. 389-390. En este caso advertimos que el empleado no tiene que probar todos y cada uno de los mencionados elementos, ya que, de requerírsele, se le estaría exigiendo que cumpla con una obligación procesal que no le corresponde llevar a cabo bajo las disposiciones de la Ley Núm. 100, Íd., pág. 390.
*229Una vez el empleado cumple con esa primera fase, surge la presunción de discrimen contra el patrono, por lo que el peso de la prueba recae sobre éste. Díaz v. Wyndham Hotel Corp., supra; S.L.G. Hernández-Beltrán v. TOLIC, supra, pág. 775. Si el patrono no presenta prueba, se considera que el empleado probó su caso de discrimen, restando solo la presentación de la prueba sobre los daños. S.L.G. Hernández-Beltrán v. TOLIC, supra, pág. 775. En caso de que el patrono derrote la presunción, le corresponde al emple-ado presentar prueba dirigida a establecer la existencia del discrimen. Díaz v. Wyndham Hotel Corp., supra, pág. 390; S.L.G. Hernández-Beltrán v. TOLIC, supra, pág. 775.
IV
Por otra parte, sabido es que en nuestro ordena-miento jurídico la Ley Núm. 80 es el principal estatuto que protege al empleado que ha sido privado injustificada-mente de su trabajo y, a su vez, desalienta este tipo de despido al imponer al patrono el pago de una indemnización. En ese sentido, presenta dos propósitos primordiales. Por un lado, tiene un fin coercitivo pues pre-tende, mediante sanción, desalentar la práctica de despe-dir a empleados sin que medie justa causa. Romero et ais. v. Cabrer Roig et als., 191 DPR 643, 649-650 (2014); Reyes Sánchez v. Eaton Electrical, 189 DPR 586, 596 (2013); Rivera Figueroa v. The Fuller Brush Co., 180 DPR 894, 906 (2011); Jusino et als. v. Walgreens, supra, pág. 571. Por otro lado, tiene un objetivo reparador, ya que provee a los em-pleados remedios consustanciales a los daños causados por despidos injustificados.(10) Reyes Sánchez v. Eaton Electri*230cal, supra, pág. 596; Feliciano Martes v. Sheraton, 182 DPR 368, 379 (2011); Jusino et als. v. Walgreens, supra, pág. 571; Beauchamp v. Holsum Bakers of P.R., 116 DPR 522, 526 (1985).
En particular, el Art. 1 de la Ley Núm. 80 dispone, en lo pertinente, que todo empleado de comercio, in-dustria o cualquier otro negocio o sitio de empleo que sea despedido sin justa causa, tendrá derecho a recibir una indemnización de su patrono. 29 LPRA sec. 185a. Véanse, además: Romero et als. v. Cabrer Roig et als., supra, pág. 650; Whittenburg v. Col. Ntra. Sra. del Carmen, 182 DPR 937, 949-950 (2011); Feliciano Martes v. Sheraton, supra, pág. 380; Díaz v. Wyndham Hotel Corp., supra, pág. 375. De esta forma, la Ley Núm. 80 le garantiza a todo emple-ado que trabaje mediante remuneración y que sea contra-tado por tiempo indeterminado, una compensación por parte de su patrono, además del sueldo que hubiese deven-gado, en caso de ser despedido sin justa causa. 29 LPRA sec. 185a. Véase Rivera Figueroa v. The Fuller Brush Co., supra, pág. 906. Esta compensación es conocida común-mente como “la mesada” y su cuantía depende del tiempo durante el cual el empleado ocupó su puesto y del sueldo que devengaba. 29 LPRA sec. 185a. Véanse, además: Romero et als. v. Cabrer Roig et als., supra, pág. 650; Whittenburg v. Col. Ntra. Sra. del Carmen, supra, pág. 950; Rivera Figueroa v. The Fuller Brush Co., supra, pág. 905.
Aunque la Ley Núm. 80 no define con precisión lo que constituye un despido injustificado, enumera unos supuestos según los cuales se justifica el despido de un empleado. Esto, con el propósito de determinar cuándo el patrono puede ejercer dicha prerrogativa, sin tener que sa-tisfacer el remedio dispuesto en la referida ley.(11) Díaz v. *231Wyndham Hotel Corp., supra, pág. 377. A esos efectos, el Art. 2 de la Ley Núm. 80 establece, en lo pertinente, lo que se entenderá por justa causa para el despido’. (1) que el empleado siga un patrón de conducta impropia o desorde-nada; (2) que su actitud sea no rendir su trabajo en forma eficiente o hacerlo tardía y negligentemente o en violación de las normas de calidad; (3) que el empleado viole reite-radamente las reglas y los reglamentos establecidos, siem-pre que se le haya suministrado oportunamente copia es-crita de éstos; (4) que ocurra el cierre total, temporero o parcial de las operaciones del establecimiento; (5) que ocu-rran cambios tecnológicos o de reorganización, así como de estilo, diseño o naturaleza del producto que se produce o maneja y los cambios en los servicios rendidos al público, y (6) que ocurran reducciones en empleo que se hacen nece-sarias debido a una disminución en el volumen de produc-ción, ventas o ganancias, anticipadas o que prevalecen al ocurrir el despido.(12) 29 LPRA sec. 185b.
Es menester resaltar que los primeros tres su-puestos de justa causa para el despido son conductas atri-buibles al empleado, mientras que los últimos tres se le atribuyen al patrono. Romero et als. v. Cabrer Roig et als., supra, págs. 651-652; Reyes Sánchez v. Eaton Electrical, supra, pág. 597; Whittenburg v. Col. Ntra. Sra. del Carmen, supra, pág. 950; Díaz v. Wyndham Hotel Corp., supra, pág. 376. Con relación a estos últimos, el patrono tiene el *232deber de cumplir con el orden de retención preferente que establece el Art. 3 de la Ley Núm. 80. 29 LPRA sec. 185c. Es decir, en caso de despidos por razones atribuidas al patrono, éste deberá retener a los empleados con más antigüedad en la clasificación ocupacional en la cual se dispone a efectuar los despidos, siempre y cuando subsistan puestos vacantes u ocupados por empleados con menor antigüedad. Reyes Sánchez v. Eaton Electrical, supra, pág. 599.
A. En la Guía Revisada para la Interpretación y Aplicación de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, revisada el 30 de junio de 2014 (Guía Revi-sada),(13) promulgada por el Departamento del Trabajo y Re-cursos Humanos, se examinan las circunstancias que cons-tituyen justa causa para el despido. En lo que atañe a la controversia que nos ocupa, ésta establece que la responsa-bilidad y obligación del patrono en caso del cierre de un establecimiento debe examinarse a base de varias circuns-tancias, a saber: si el cierre es total y permanente; total y temporero; parcial y permanente, o parcial y temporero. Id., pág. 56.
En cuanto al cierre total y permanente, la Guía Revi-sada indica que es aquél que se prolonga por más de seis meses y en el cual el patrono no está obligado a cumplir con las disposiciones de la Ley Núm. 80. Esto, ya que al cerrar no retiene ni remplea a ningún trabajador. Guía Revisada, supra, pág. 56.
Por su parte, el cierre total y temporero ocurre cuando el establecimiento paraliza sus operaciones totalmente y no emplea a ningún trabajador por un término que no ex-ceda de seis meses. Guía Revisada, supra, pág. 56. En vista de que el patrono no retiene empleados, no está obligado a *233cumplir con las disposiciones de la Ley Núm. 80. íd. Sin embargo, el patrono está obligado a reemplear con prefe-rencia a los empleados despedidos, siguiendo un estricto orden de antigüedad, si es que surgen puestos dentro de su clasificación ocupacional que pueden ser desempeñados por éstos. íd. De no hacerlo, los empleados que no sean reempleados preferentemente tienen derecho a reclamar los remedios que concede la Ley Núm. 80, sin que la justi-ficación original para el despido le sirva al patrono como defensa. íd.
Por otra parte, la Guía Revisada define el cierre parcial y permanente como aquel en el cual el patrono descontinúa permanentemente una parte de sus operaciones y, por ende, solo una parte de sus empleados se ven afectados. íd. En estas circunstancias, el patrono está obligado a retener preferentemente a los empleados afectados con más anti-güedad en la empresa. íd. Si el patrono no sigue esta norma, dichos empleados pueden reclamar el remedio que concede la Ley Núm. 80. Íd., pág. 57.
Finalmente, el cierre parcial temporero se refiere a cuando se descontinúan ciertas operaciones de un estable-cimiento por un periodo menor de seis meses, permane-ciendo otras en funcionamiento. Guía Revisada, supra, pág. 57. En este caso también se habla de reducción parcial en el empleo, que ocurre cuando se reduce el número de empleados que se desempeñan en la empresa, sin descon-tinuar sus operaciones, pero reduciendo el volumen o su magnitud. Según la Guía Revisada, ambas situaciones re-ciben un tratamiento similar bajo la Ley Núm, 80. íd. En cuanto a ello, se aclara que este tipo de cierre debe exami-narse a base de dos supuestos, a saber: (1) cuando el cierre parcial temporero es por un plazo de tres meses o menos, y (2) cuando éste se prolonga por más de tres meses, pero menos de seis. íd.(14)
*234V
Por último, es oportuno recordar que la Regla 10.2 de Procedimiento Civil de 2009 (32 LPRA Ap. V) establece las defensas mediante las cuales una parte puede solicitar la desestimación de la causa de acción que se insta en su contra. Esto, cuando es evidente que a base de las alegaciones formuladas en la demanda, alguna de las de-fensas afirmativas prosperará. Trans-Oceanic Life Ins. v. Oracle Corp., 184 DPR 689, 701 (2012). De esta forma, la precitada regla dispone que la parte demandada puede presentar una moción de desestimación en la que alegue las defensas siguientes: (1) falta de jurisdicción sobre la materia; (2) falta de jurisdicción sobre la persona; (3) insu-ficiencia del emplazamiento; (4) insuficiencia del diligen-ciamiento del emplazamiento; (5) dejar de exponer una re-clamación que justifique la concesión de un remedio, y (6) dejar de acumular una parte indispensable. Regla 10.2 de Procedimiento Civil de 2009 (32 LPRA Ap. V).
En lo que concierne a esta controversia, nuestros pronunciamientos jurisprudenciales establecen que al resolver una solicitud de desestimación fundamentada en que se deja de exponer una reclamación que justifica la concesión de un remedio, los tribunales deben tomar como ciertos todos los hechos bien alegados en la demanda y que hayan sido aseverados de manera clara y concluyente. Accurate Sols. v. Heritage Environmental, 193 DPR 423, 433 (2015); Torres, Torres v. Torres et al., 179 DPR 481, 501 (2010); Aut. Tierras v. Moreno & Ruiz Dev. Corp., 174 DPR 409, 428 (2008); Colón v. Lotería, 167 DPR 625, 649 (2006); Roldán v. Lutrón, S.M., Inc., 151 DPR 883, 889 (2000); Harguindey Ferrer v. U.I., 148 DPR 13, 30 (1999); Pressure Vessels P.R. v. Empire Gas P.R., 137 DPR 497, 504-505 (1994). A su vez, están llamados a interpretar las alegacio-nes en forma conjunta y liberal, y de la manera más favorable a la parte demandante. Torres, Torres v. Torres et al., *235supra, pág. 502; Aut. Tierras v. Moreno & Ruiz Dev. Corp., supra, págs. 428-429; Colón v. Lotería, supra, pág. 649; Roldán v. Lutrón, S.M., Inc., supra, pág. 890; Pressure Vessels P.R. v. Empire Gas P.R., supra, pág. 505. A esos efectos, los foros judiciales deben razonar si, a la luz de la situación más favorable al demandante, y resolviendo las dudas a favor de éste, la demanda es suficiente para constituir una reclamación válida. Aut. Tierras v. Moreno & Ruiz Dev. Corp., supra, pág. 429; Colón v. Lotería, supra, pág. 649; Pressure Vessels P.R. v. Empire Gas P.R., supra, pág. 505.
Por lo tanto, de ordinario, se debe conceder la desesti-mación cuando existan circunstancias que permitan a los tribunales determinar, sin ambages, que la demanda ca-rece de todo mérito o que la parte demandante no tiene derecho a obtener algún remedio. Torres, Torres v. Torres et al., supra, pág. 502.
Expuesto el marco doctrinal, procedemos a resolver la controversia que nos atañe.
VI
Para recapitular, en este caso, la señora González Mén-dez presentó una Querella contra Acción Social en la cual alegó, en esencia, que fue despedida injustificadamente y discriminada por motivo de su edad. Fundamentó sus ale-gaciones en las Leyes Núm. 80 y Núm. 100, y en la ADEA. Ante ello, Acción Social solicitó la desestimación de las re-clamaciones argumentando que éstas no justificaban la concesión de un remedio. Adujo que existía justa causa para el despido de la señora González Méndez, que la causa de acción al amparo de la Ley Núm. 100 estaba pres-crita y que el foro judicial carecía de jurisdicción para diri-mir la reclamación bajo la ADE A porque no se agotaron los remedios administrativos.
Ponderados los argumentos de las partes, el Tribunal de Primera Instancia desestimó las reclamaciones de despido *236injustificado y discrimen, pues entendió que existía justa causa para el despido de la señora González Méndez. Asi-mismo, desestimó la causa de acción al amparo de la ADEA, ya que determinó que era mandatorio agotar los remedios administrativos. Ahora bien, concluyó que la señora Gonzá-lez Méndez tenía una reclamación válida de discrimen por razón de edad al momento del reclutamiento.
En desacuerdo, la señora González Méndez acudió ante el Tribunal de Apelaciones. Tras evaluar la controversia, dicho foro revocó la Sentencia Parcial recurrida. Razonó que no procedía la desestimación de la reclamación de des-pido injustificado debido a que de la Querella incoada por la señora González Méndez surgían varias reclamaciones que justificaban la concesión de un remedio. En ese sen-tido, determinó que debía dirimirse si el cierre del centro se realizó en armonía con la Ley Núm. 80 y si existía un acuerdo o una expectativa razonable de que Acción Social reemplearía a la señora González Méndez en su antiguo puesto. Además, dictaminó que no era necesario agotar los remedios administrativos previo a instar una acción judicial al amparo de la ADEA. Por lo tanto, resolvió que tam-poco procedía la desestimación de esta reclamación.
Inconforme, Acción Social recurrió ante este Tribunal y, esencialmente, reprodujo los argumentos planteados ante los foros recurridos, a saber: (1) que el despido de la señora González Méndez se efectuó por justa causa; (2) que al me-diar justa causa se hace inmeritoria la reclamación de dis-crimen, y (3) que debían agotarse los remedios administra-tivos antes de presentar una acción judicial al amparo de la ADEA. Oportunamente, la señora González Méndez compareció ante este Tribunal y también expuso argumen-tos similares a los esgrimidos ante los foros recurridos. De-lineada la controversia, resolvemos.
A. En primer lugar, este caso nos exige determinar si previo a instar una acción judicial al amparo de la ADEA es requisito presentar un cargo ante la EEOC o ante la UAD. *237Con relación a ello, la señora González Méndez argumenta que la normativa vigente no impone tal requisito para acu-dir ante nuestros foros judiciales. No le asiste la razón. Como vimos, la Sec. 626(d) de la ADEA es diáfana en cuanto al particular. Por lo tanto, resolvemos que para que el tribunal pudiera dirimir la causa de acción instada al amparo de esta ley, resultaba imperativo que la señora González Mén-dez, antes de incoar esa reclamación judicial, acudiese ante la EEOC o ante la UAD y cumpliese con las regulaciones allí establecidas. No hay razón ni fundamento para adoptar un tratamiento distinto en nuestro ordenamiento jurídico. Inci-dió el Tribunal de Apelaciones al concluir lo contrario. En vista de que la señora González Méndez no cumplió con ese trámite administrativo esencial previo a instar su acción judicial bajo la ADEA, procede la desestimación de esa reclamación.
Disipada esa controversia de umbral, resta por resolver si, conforme a los requisitos jurisprudenciales para exami-nar las solicitudes de desestimación, procedía la desestima-ción de las reclamaciones de despido injustificado y de dis-crimen por razón de edad bajo la Ley Núm. 100. Al evaluar la Querella de la señora González Méndez de la manera más liberal y favorable y tomar como ciertos los hechos bien ale-gados en ésta, es forzoso concluir que sus reclamaciones po-drían justificar la concesión de un remedio. Primeramente, y según la normativa expuesta, existe controversia con rela-ción a los pormenores del cierre del centro donde laboraba la señora González Méndez, esto es, el tipo de cierre, a la luz de las operaciones de la entidad particular y a lo que dis-pone la Ley Núm. 80 y la Guía Revisada para constituir justa causa para el despido. Del mismo modo, existe contro-versia con respecto a si hubo un acuerdo o expectativa razo-nable de que Acción Social reemplearía o retendría a la se-ñora González Méndez al reabrir el centro.
Según los hechos bien alegados en la Querella, si éstos fueran probados, Acción Social podría ser responsable por sus actuaciones y la señora González Méndez tendría de-recho a ser indemnizada. Así pues, recuérdese que al mo-*238mentó de examinar las alegaciones para resolver las mo-ciones de desestimación “se debe ser sumamente liberal concediéndose ‘únicamente cuando de los hechos alegados no puede concederse remedio alguno a favor del deman-dante’ Torres, Torres v. Torres et al., supra, pág. 502 (citando a R. Hernández Colón, Derecho procesal civil, 4ta ed., San Juan, Ed. LexisNexis, 2007, pág. 231). Por consi-guiente, resolvemos que no procede la desestimación de las reclamaciones de despido injustificado y de discrimen por motivo de edad al amparo de la Ley Núm. 100 instadas por la señora González Méndez. Actuó correctamente el foro apelativo intermedio al así determinarlo.
i—i
En virtud de los fundamentos que anteceden, confirma-mos la determinación emitida por el Tribunal de Apelacio-nes en cuanto a que no procedía la desestimación de las reclamaciones por despido injustificado y discrimen por ra-zón de edad al amparo de la Ley Núm. 100 incoadas por la señora González Méndez. Por otra parte, revocamos el dic-tamen del foro apelativo intermedio en lo referente a que la ADEA no requiere que se presente una reclamación admi-nistrativa previo a acudir al foro judicial. Por consiguiente, procede la desestimación de la causa de acción al amparo de la ADEA.

A la luz de lo anterior, remitimos el caso al Tribunal de Primera Instancia para la continuación de los procedi-mientos ulteriores de forma compatible con lo aquí resuelto.


 La Sra. Elena González Méndez presentó su Querella al amparo del proce-dimiento sumario dispuesto en la Ley Núm. 2 de 17 de octubre de 1961 (32 LPRA sec. 3118 et seq.),


 Específicamente, la señora González Méndez trabajaba en el Centro de Ser-vicios Múltiples y de Envejecientes Manantial de Vida de Moca, el cual le pertenece a Acción Social de Puerto Rico, Inc.


 En la misma fecha, el Tribunal de Primera Instancia emitió una Resolución mediante la cual ordenó que el procedimiento se ventilara por la vía ordinaria.


 A grandes rasgos, la Equal Employment Opportunity Commission (EEOC) es la agenda federal encargada de hacer cumplir los estatutos que prohíben el discri-men en el empleo, entre los cuales, evidentemente, se encuentra la Age Discrimination in Employment Act (ADEA).


 Citamos tal y como se desprende del portal electrónico de la EEOC: “[a]ll of the laws enforced by EEOC, except for the Equal Pay Act, require you to file a Charge of Discrimination with us before you can file a job discrimination lawsuit against your employed’. (Énfasis suplido), https://www.eeoc.gov/employees/charge.cfm.


 Es menester indicar que el empleado también tiene la opción de presentar un cargo ante la Unidad Antidiscrimen del Departamento del Trabajo y Recursos Humanos (UAD). Ello, pues la UAD tiene un convenio de cooperación (Worksharing Agreements) con la EEOC para investigar posibles violaciones a la ADEA. Véase J. Farinacci Fernós, El discrimen en el empleo por razón de edad y las personas mayo-res de 65 años, 79 (Núm. 1) Rev. Jur. UPR 211 (2010).


 Para conocer los pormenores de los procedimientos ante la EEOC, véase https://www.eeoc.gov/employees/charge.cfm.


 Véanse, por ejemplo: Ley Núm. 17 de 22 de abril de 1988 (29 LPRA sec. 155 et seq.); Ley Núm. 69 de 6 de julio de 1985 (29 LPRA sec. 1321 et seq.); Ley Núm. 3 de 13 de marzo de 1942 (29 LPRA sec. 467 et seq.).


 Reiteradamente, este Tribunal ha señalado que esta presunción se activa durante la vista evidenciaría que se celebre, no antes. Díaz v. Wyndham Hotel Corp., 155 DPR 364, 384 (2001); S.L.G. Hernández-Beltrán v. TOLIC, 151 DPR 754, 774 (2000).


 En vista de su propósito reparador, en reiteradas ocasiones este Tribunal ha indicado que la Ley Núm. 80 debe ser interpretada de manera liberal y favorable al empleado. Romero et als. v. Cabrer Roig et als., 191 DPR 643, 653 (2014); Whittenburg v. Col. Ntra. Sra. del Carmen, 182 DPR 937, 951 (2011); Rivera Figueroa v. The Fuller Brush Co., 180 DPR 894, 906 (2011); Jusino et als. v. Walgreens, 155 DPR 560, 571 (2001).


 Recordemos que la Ley Núm. 80 de 30 de mayo de 1976 establece una presunción de que el despido fue injustificado y que le corresponde al patrono reba-tirla, esto es, probar que el despido fue justificado. 29 LPRA sec. 186k. Véanse, además: Feliciano Martes v. Sheraton, 182 DPR 368, 385 (2011); Rivera Figueroa v. *231The Fuller Brush Co., supra, págs. 906-907. Para disfrutar de la aludida presunción, el empleado tiene que demostrar que cumple con los requisitos de la causa de acción, a saber: (1) que fue empleado de comercio, industria u otro negocio; (2) que su con-trato era por tiempo indeterminado; (3) que recibía remuneración por su trabajo, y (4) que fue despedido de su puesto. Rivera Figueroa v. The Fuller Brush Co., supra, pág. 907.


 Del mismo modo, el Art, 2 de la Ley Núm. 80 dispone que no constituirá un despido justificado aquel que se hace por capricho del patrono o sin razón vinculada con el buen y normal funcionamiento del establecimiento. 29 LPRA sec. 185b. Tam-poco será justa causa para el despido la colaboración o expresiones hechas por el empleado, relacionadas con el negocio de su patrono, en una investigación ante cual-quier foro administrativo, judicial o legislativo, cuando dichas expresiones no sean difamatorias ni constituyan divulgación de información privilegiada. íd.


 Aunque al momento de los hechos de este caso existía una guía revisada anterior, las disposiciones con respecto a la responsabilidad y obligación del patrono en caso de cierre de un establecimiento son similares a las establecidas en la guía revisada más reciente, Guía Revisada para la Interpretación y Aplicación de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, revisada el 30 de junio de 2014 (Guía Revisada).


 Para una exposición en detalle de las responsabilidades y obligaciones del patrono con relación al cierre parcial temporero, véase Guía Revisada, supra, págs. 67-58.